DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Objections and/or Rejections
	The response and amendment filed 8/12/2019 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 1, 4-6, 23-25, 28-38 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 23-25 and 28-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that soluble red blood cell (RBC) binding or agglutination material”. The recitation of “soluble” is New Matter. While the specification and claims as filed disclose hRBC binding or agglutination protein which is at least one of a lectin, an agglutination protein or anti-hRBC binding protein, the specification and claims as filed do not disclose that the red blood cell (RBC) binding or agglutination material is soluble. For example, such red blood cell (RBC) binding or agglutination materials can be insoluble.  See US 5135719 at col. 5, lines 30-35. Thus, while there are soluble and insoluble RBC binding or agglutination materials, the instant specification does not recognize this distinction.  
Claims 32 and 33 are rejected because the limitation that the chromatographic detection pad is designed for disposal in the medical diagnostic device is New Matter. Neither the specification nor the claims as filed disclose that the chromatographic detection pad is disposable within a diagnostic medical device or designed therefor.
Therefore, Applicant was not in possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 23-25 and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 5416026) in view of Shevkoplyas et al. (US 20140295472), as evidence by Merriam Webster Dictionary,  Johnston et al. (US 6106732), CN101576502, Castillo et al. (US 20090176892), Nicholls et al. (US 20130323764), Killeen et al. (US 5166051) and Betremieux-Merlier et al. (US 20200408749).
Claim 1 recites a chromatographic detection pad. This is interpreted to be a material that can be used in chromatography which is reasonably interpreted to be the separation of substances on a support that characteristics that allow for separation of the substances.  Claim 1 recites said pad “defines a path for capillary fluid flow”. It is noted the instant specification discloses the material of the pad allows liquid to flow by capillary action (also referred to as capillary flow) ([0018]). Therefore “capillary” is not interpreted to refer to a separate structure, but rather, is a function of said pad.
Davis teaches a method and device for detecting hemolysis in a whole blood sample (column 1, lines 6-14). Davis teaches the use of a dry separation material to which a fluid sample may be applied, the material having physical characteristics effective to separate a fraction of the sample, which fraction would contain a representative concentration of extracellular hemoglobin that may be present in the sample (column 9, lines 57-62). The dry material separates biological fluids from intact red blood cells rapidly by wicking action, and does not cause visible hemolysis (column 10 lines 10-22). From this disclosure the ordinary artisan would reasonably conclude Davis seeks to separate the intact RBCs from in the blood sample from the soluble components including hemoglobin because the dry material is intended to keep the RBCs from traveling down the dry separation material along with soluble components. 
Davis teaches the phrase “wicking action” refers to the ability of the dry separation material to transport fluid from the site where it is introduced to the dry separation material to the remainder to the dry separation material in a radial fashion.  “[W]wicking action” is also known in the art as “capillary forces” (column 10, line 22-30). Said dry material is illustrated in Figure 2 (element 2). Said dry material is interpreted to read on a chromatographic detection pad which defines a path for capillary fluid flow. Nicholls teaches that capillary flow is a synonym for lateral flow which is due to passive flow of a liquid resulting from a capillary potential gradient ([0014]; instant claims 28, 30 and 36).
As evidenced by Merriam Webster dictionary, a pore is defined as an opening through which matter passes through. Davis teaches composite fibrous sheet suitable for use in as a dry separation material comprises a blend of glass microfibers, cellulose fibers, and synthetic sample fibers, intermixed in a randomly dispersed fibrous matrix (column 10, lines 51-56). Because fluid is absorbed by the dry material, said material is interpreted to inherently comprise pores that have a size. Further, Davis suggests the use of Cytosep filter paper (column 10, line 50). Said paper retards red blood cells during capillary draw of blood (column 15, lines 52-55). As evidenced by Johnston, Cytosep is a fibrous material which has pores slightly larger than a red blood cell (column 2, line 24). Therefore Davis suggests the use of a material comprising a pore size.
The composite fibrous sheet does not cause hemolysis, an essential requirement of the dry separation material. The sheet may be in the form of a strip (col. 10, lines 51-60).
Davis teaches that whole-blood sample is applied at a site toward one end of the dry separation material (column 11, lines 12-14). This is referred to as the “application site” (see column 11, line 16). Said application site disclosed by Davis is interpreted to read on the claimed “sample application site”. Figure 1 discloses the application site (element 3), is at one end of the dry material.
When the sample reaches a site near or at the end 4, at the opposite end of the application site, the detection means is then used to estimate hemolysis (column 10, lines 60-64). Element 4 is interpreted to be a detection site. As illustrated in Figure 1, it is spaced apart and downstream from the application site.
Davis teaches a chromogenic reagent may be applied to the end opposite to which the whole blood sample is applied (hence, the detection site) (column 12, lines 16-19). Said reagent reacts with the extracellular hemoglobin to provide a color change due to the presence of hemoglobin (column 11, lines 56-58; instant claim 15). Further, the art teaches (column 7, lines 51-64):
Davis teaches the detection step of the present method may alternatively be performed with the aid of a reflectance meter, the meter providing a reading that is a function of the concentration of extracellular hemoglobin present in the fraction. Thus, the present method may further comprise the steps of irradiating the separated fraction with light, and determining the reflectance of the light due to hemoglobin in the separated fraction (column 8, lines 10-18). Killeen teaches that free hemoglobin from hemolysis of red blood cells can be detected by color development in a detection zone ranging from light pink to maroon (e.g., a red color col. 1, lines 35-40).
This type of detection does not require a chromogenic agent to react with the hemoglobin in the detection area. Hence, the ordinary artisan would reasonably conclude that the area downstream from the sample application site is devoid of an agent that reacts with free hemoglobin.
As Davis teaches two alternatives for the detection of hemoglobin, either by reflectance of a red color or via the reaction of hemoglobin and a chromogenic agent, this is a choice between two alternatives in a small genus of two that have the same function which is to detect hemoglobin. Thus the selection of reflectance without the use of a chromogenic agent that reacts with hemoglobin is easily envisaged by the ordinary artisan. 
Davis does not teach the site of application contains a soluble agglutination material (claims 1 and 23), that is an anti-human RBC binding or agglutination protein (claims 4, 5, 24 and 36) thus preventing agglutinated RBCs from flowing through the detection area.
Shevkoplyas teaches a device that utilizes agglutination of red blood cells for use in diagnosing disease states (abstract).
The diagnostic device comprises a substrate that has pores, an agglutinating zone and a test readout zone. The agglutination zone is functionalized with an agglutinating agent ([0017]). An optical image is captured  by a device capable of capturing an image of the test readout zone and computer software capable of analyzing the image ([0022]). The material used for separation can be chromatography paper or fibers ([0045]).
Shevkoplyas teaches that red blood cells (RBCs) are extremely deformable and can easily pass through a substrate with pores smaller than the diameter of the RBCs. The substrate can be any material with wicking or capillary properties. The smallest pore size that and RBC can pass through for a human RBC is approximately 2.5 µm. Thus, a substrate with pores less than this diameter provides a fairly straight forward means for separating plasma from RBCs in a whole blood sample but this means decreases flow through of plasma the pore. The RBCs also accumulate at the pores and block flow of plasma through the substrate which would limit the yield of purified plasma ([0045]).
Shevkoplyas teaches solution to this problem by increasing the effective size of the RBCs by forming large multi-cellular agglutinated RBCs that can be filtered out by the substrate with pores significantly larger than 2.5 µm.  The agglutinated RBCs are too large to pass through the pores while the plasma of the whole blood sample can pass though. The plasma is then wicked outwardly through the substrate in adequately high rates of flow for completing a colorimetric assay ([0046]). Castillo teaches that the diameter of hemoglobin is 3.9 nm ([0025]). From this disclosure the ordinary artisan would reasonably conclude that hemoglobin would pass through the pores as well due to its small size.
Figure 1C depicts the substrate with agglutinated RBCs filtered from the plasma:

    PNG
    media_image1.png
    195
    311
    media_image1.png
    Greyscale

The agglutination agent can be a monoclonal antibody such as anti-A,B which selectively binds to antigens A and B on the surface of the RBCs to cause agglutination ([0047]). Merlier teaches anti-A,B antibody was dissolved with homogenized beads and the volume was completed up to 4 ml with phosphate buffered saline. Merlier refers to the mixture as a solution. Hence the anti-A,B antibody is a soluble agglutinating agent. The disclosure of anti-A,B is interpreted to be a red blood cell (anti-hRBC) binding or agglutination protein because it binds to antigens on human red blood cells (instant claims 4 and 5).
Figure 3 shows the device, a  µPAD which has an agglutination zone 301 and four test readout zones 302, 303, 304 and 305 located downstream from 301. The readout zone is where canning of the color change is quantified by scanning and computer analysis ([0053]).
 Application site 301 that is functionalized with an agglutinating agent and a detection site (304) that is downstream of the sample application site:

    PNG
    media_image2.png
    190
    234
    media_image2.png
    Greyscale

It is noted that Shevkoplyas uses the term “functionalized” in several instances throughout the ‘472 publication. For example, the agglutination zone is functionalized with an agglutinating agent and the test readout zone is functionalized with an assay reagent ([0029]).
The µPAD is functionalized by spotting (i) a solution of anti-A,B antibodies onto the agglutination zone ([0054]).
The three test readout zones 404, 405 and 406 were each functionalized with a  µl of a solution ….” ([0059]).
The term “functionalized” as used by Shevkoplyas is reasonably interpreted to mean that the zone contains or has added to it a component such as a solution, an agglutination agent or a colorimetric assay reagent. This is in contrast to “immobilized” which is never taught by Shevkoplyas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a soluble agglutination agent that is an anti-RBC protein such as an anti-A,B antibody at the application site where the pores are smaller than an agglutinated mass of RBCs such that agglutinated RBCs are prevented from traveling down the separation area to the detection zone in the device of Davis.  The ordinary artisan would have been motivated to do so because the purpose of the device of Davis is to separate the RBCs from the whole blood in order to detect free hemoglobin in a detection zone. While Davis teaches that this can be accomplished by using a material that retards RBCs from traveling down the separation material where the pore size is a little larger than an RBC, Shevkoplyas teaches that the effective size of the RBCs can be increased by forming large multi-cellular agglutinated RBCs. Agglutinated RBCs can be filtered out by the substrate with pores significantly larger than 2.5 µm. An increased pore size has the advantage of increasing the flow of the sample through the separation device. Hence, agglutination of the RBCs and their retention by size exclusion would further aid in retarding their movement through the strip and thus result in even more effective blood separation for the purpose of determining extracellular hemoglobin due to hemolysis as well as increasing the flow of the separated sample components. The ordinary artisan would have had a reasonable expectation of success that the separation  device of Davis could be modified with an agglutination agent since Shevkoplyas teaches the same types of materials (e.g., cellulose (paper or fibers, etc.)) for attachment of the agglutination agent which use capillary action which Davis relies on for his device. 
The combination of references is silent regarding the characteristics that the color change at the detection site is detectable by a medical diagnostic device that comprises a light source, an optical sensor and a processor (claims 29 and 31) but meets the claimed limitations because modified Davis teaches that the presence of hemoglobin causes the color change which can be detected with the aid of a reflectance meter, the meter providing a reading that is a function of the concentration of extracellular hemoglobin present in the fraction. Further CN101576502 teaches that color changes due to the presence of hemoglobin can be detected by using a light source , a photoelectric sensor, a signal converter and a signal processor (abstract) which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
The combination of references is silent regarding the characteristics that the chromatographic detection pad is designed for disposal in the medical diagnostic device (claims 32, 33 and 37) or that the chromatographic detection pad is designed for  comparison of the color change at the detection site to a reference  device containing reference colors which correspond to different levels of hemolysis (claims 34, 35 and 38) but meets the claimed limitations because the chromatographic detection pad meets the claimed structural characteristics which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
While the references listed above do not specifically teach the limitation that the pore size is between 8 and 13 microns to prevent agglutinated RBCs from flowing though the chromatographic detection pad, as seen in claims 6 and 25, one of ordinary skill in the art would recognize the pore size is an optimizable variable dependent on the need to keep agglutinated RBCs from glowing down the chromatographic detection pad but to optimize the flow of the sample as discussed by Shevkoplyas whom teaches that the pore size can be greater than 2.5 microns. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the pore size of the chromatographic detection pad, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B). The ordinary artisan would have had a reasoanlbe expectation that one could increase the pore size to greater than the diameter of an RBC because Shevkoplyas teaches this.
Regarding the publication date of Betremieux-Merlier, the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. As discussed in  MPEP  § 2124:
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant's filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence “that, as of an application 's filing date, undue experimentation would have been required,  In re Corneil, 347 F.2d 563, 568, 145 USPQ 702, 705 (CCPA 1965), or that a parameter absent from the claims was or was not critical, In re Rainer, 305 F.2d 505, 507 n.3, 134 USPQ 343, 345 n.3 (CCPA 1962), or that a statement in the specification was inaccurate, In re Marzocchi, 439 F.2d 220, 223 n.4, 169 USPQ 367, 370 n.4 (CCPA 1971), or that the invention was inoperative or lacked utility, In re Langer, 503 F.2d 1380, 1391, 183 USPQ 288, 297 (CCPA 1974), or that a claim was indefinite, In re Glass, 492 F.2d 1228,1232 n.6, 181 USPQ 31, 34 n.6 (CCPA 1974), or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).” In re Koller, 613 F.2d 819, 823 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original)). However, it is impermissible to use a later factual reference to determine whether the application is enabled or described as required under 35 U.S.C. 112, first paragraph. In re Koller, 613 F.2d 819, 823 n. 5, 204 USPQ 702, 706 n.5 (CCPA 1980). References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992).

In the instant case, Betremieux-Merlier teaches the diameter of hemoglobin.
Applicant Arguments
Applicant argues that the limitations of claims 17 and 27 have been incorporated into claims 1 and 23. Applicant recites the limitations of claims 1 and 23 and notes the combination of the new additions to those claims where the sample site is treated with at least one type of soluble RBC binding or agglutinating material such that the agglutinated RBC has a size greater than the pore size of the chromatographic detection pad. Applicant also notes that the free hemoglobin is detected via a red color change where the chromatographic detection pad is devoid of a compound located downstream of the sample application site that is reactive to free hemoglobin (pages 9-10 of the Remarks).
Applicant notes the teachings of Davis with respect to the structure and capillary nature of the device (bottom of page 16 of the Remarks). Applicant then quotes Davis at col. 10, lines 19-37 emphasizing that the RBCs are not readily transported along the material and are retarded by the dry separation material relative to the separated components in the sample. Also emphasized is that preferably the dry separation material contains no chemically interfering substances. 
Applicant asserts that Davis does not teach that the material “traps” RBCs via a smaller pore size to prevents the flow of agglutinated RBCs as opposed to retarding them relative to the separated fraction of biological fluids. Applicant cites Davis at col. 15, lines 50 to 62 to assert that Davis teaches a simple device and notes how far the RBCs travel relative to the plasma fraction.
Applicant concludes that Davis does not teach or suggest the instant claim limitations with respect to the treatment of the application site with at least one type of soluble RBC binding or agglutination material such that the pore size is less than the size of the agglutinated RBCs such that they are prevented from flowing through the claimed device (pages 11 to 12 of the Remarks).
Examiner Response
Applicant’s argument has been considered but it is not persuasive.
The rejections of record note that Davis does not teach the instant claim limitations with respect to the treatment of the application site with at least one type of soluble RBC binding or agglutination material such that the pore size is less than the size of the agglutinated RBCs such that they are prevented from flowing through the claimed device
Regarding the retarding of the passage of plasma with respect to prevention vs. the retarding of migration, prevention is the ultimate form of retarding. Further, prevention of RBC movement is an improvement over Davis because the purpose of the device of Davis is to separate the RBCs from the whole blood in order to detect free hemoglobin in a detection zone. While Davis teaches that this can be accomplished by using a material that retards RBCs from traveling down the separation material where the pore size is a little larger than a RBC, Shevkoplyas teaches that increasing the effective size of the RBCs by forming large multi-cellular agglutinated RBCs can be  filtered out with pores significantly larger than 2.5 µm.  An increase in the pore size will increase the flow of the sample through the separation device. Hence, agglutination of the RBCs and their retention by size exclusion would further aid in retarding their movement through the strip and thus result in even more effective blood separation for the purpose of determining extracellular hemoglobin due to hemolysis as well as increasing the flow of the separated sample components.
Regarding the preferable non-inclusion of chemically interfering substance, Davis is referring to chemical substance that binding to non-cellular components of biological fluids (col. 10, lines 34-38), not the RBCs themselves.
Applicant Arguments
At the top of page 13 of the Remarks, Applicant asserts that Davis is directed to a simple device that is utilized in a qualitative method to determine whether a biological sample contains hemolyzed blood cells where the method can be performed at a patient’s bedside. Applicant argues that a person of ordinary skill in the art would recognize that the addition of a agglutination agent that is already capable of quickly separating plasma from a red blood cell would be duplicative and would not provide a further advantage to the device of Davis. 
Applicant asserts that the addition of an agglutination agent would increase the cost of the “simple device” and would not affect the rate of movement and thus not speed up the assay. Applicant asserts that the addition of the agglutination agent would not affect the rate at which the plasma front reaches the end of the strip for detection thus not speeding up the assay. Applicant concludes that the addition of an agglutination agent will not provide any further advantage to the ability of the “simple device” of Davis to detect hemolyzed RBCs and that there is no motivation by the person or ordinary skill to modify the device of Davis.
Examiner Response
Applicant’s argument has been considered but it is not persuasive. 
Regarding the duplication of action, as noted by Applicant, Davis teaches retarding the flow of RBCs by using a material with a pore size slightly larger than the size of RBCs. However, newly cited Shevkoplyas teaches that a small pore size causes  RBCs to accumulate at the pores and block flow of plasma through the substrate which would limit the yield of purified plasma ([0045]).
Shevkoplyas teaches a solution to the problem of RBC contamination by increasing the effective size of the RBCs by forming large multi-cellular agglutinated RBCs to filter out the agglutinated RBCs. This enables substrate to have pores significantly larger than 2.5 µm.  An  increase in the pore size will increase the flow of the sample through the separation device. Hence, agglutination of the RBCs and their retention by size exclusion would further aid in retarding their movement through the strip and thus result in even more effective blood separation and an increased flow for the purpose of determining extracellular hemoglobin due to hemolysis.
 Regarding the alleged increased cost of using an agglutinating agent, this is an assertion without factual basis. Regarding the simplicity of the assay, the ordinary artisan would still be practicing the same steps  with regard to application of the whole blood sample and observance of a color change downstream. Regarding the speed of the assay, increasing the effective size of the RBCs by forming large multi-cellular agglutinated RBCs will cause the agglutinated RBCs to be filtered out by a substrate with pores significantly larger than 2.5 µm. An increase in the pore size will increase the flow of the sample through the separation device.

Applicant Arguments
At pages 13 to 14 of the Remarks, Applicant asserts that there is no reasonable expectation of success in the combination of Davis and Blatt because the agglutination material utilized in the claimed invention must be soluble in whole blood so that the RBC binding or agglutination material can agglutinate with any RBCs in the whole blood sample within the chromatographic detection pad itself. Applicant asserts that this is in contrast to Blatt where the agent is directly chemically attached to the solid support. Applicant concludes that there is no teaching or suggestion in the prior art that would support the Examiner’s presumption that the agglutinin/solid support combination of Blatt could even be disposed within the dry separation material of Davis or could be potentially effective in such an environment.  
Applicant cites Blatt to assert that Blatt teaches away from using a soluble agglutinating agent because the free form of the agglutinin can migrate from the fibers to cintaimate the plasma with the RBCs bound to the agglutinin.
Applicant concludes that there is no reasonable expectation of success to modify the device of Davis according to Blatt. Applicant again notes that the amendment that the agglutinating agent must be soluble.
Applicant asserts that the evidentiary references do not remedy the alleged deficiencies of Davis in combination with Blatt.
Applicant submits that the inquiry is not whether an RBC binding/agglutination material could be added to the device of Davis by rather whether the addition of the agent would be obvious to modify the prior art. Applicant again asserts that the addition of the agglutination agent would “definitely increase the cost” and would also potentially interfere with the speed and/or integrity of the assay.
Examiner Response
Applicant’s argument has been considered but it is not persuasive. 
Regarding Applicant’s arguments with regard to Blatt, Blatt is not longer cited. 
Regarding the cost of the addition of an agglutination agent to the device of Davis and that the  plasma could be slowed down by the addition of the agglutination agent, these are assertions without factual basis.
The evidentiary references are just that, cited for evidence.
Applicant Arguments
Applicant argues that Chu does not remedy the alleged deficiencies of the combination of the primary references and that a prima facie case of obviousness has not been established.
Examiner Response
Applicant’s argument has been considered but it is not persuasive. 
Chu was cited to teach the pore size for the size exclusion of the agglutinated RBCs in the detection area. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653